Citation Nr: 0631819	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1975 
to September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The statement of the case was issued in September 2004.  
Since then, the veteran testified at a hearing before the 
Board and submitted a statement from a friend describing an 
in-service accident which involved the veteran.  The veteran 
was sent a letter in July 2006, asking whether he wished to 
have the RO consider this in the first instance, as was his 
right to have occur.  In response, the veteran indicated 
that he wished for his case to be remanded for consideration 
of the additional evidence by the RO.  As such, a remand for 
RO consideration of this evidence is necessary.

Accordingly the Board REMANDS this claim for the following 
action:

Review the veteran's testimony and the 
statement from the veteran's friend in 
the context of the veteran's claim; and 
conduct any additional development that 
is considered necessary.  Then re-
adjudicate the claim and if the benefits 
sought are not granted, the veteran, and 
his representative, should be furnished 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


